      Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 1 of 9 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL PENSION FUND,                    )
CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL WELFARE FUND,                    )
CHICAGO & VICINITY LABORERS’                      )
DISTRICT COUNCIL RETIREE HEALTH                   )
AND WELFARE FUND, and CATHERINE                   )
WENSKUS, not individually but as                  )
Administrator of the Funds,                       )
                                                  )
                                                  )      Case No. 21-cv-3942
                            Plaintiff,            )
       and                                        )
                                                  )
                                                  )
A & F SEWER CO., INC. an                          )
Illinois corporation,                             )
                            Defendant.            )



                                         COMPLAINT

       NOW COMES Plaintiffs, Chicago & Vicinity Laborers’ District Council Pension Fund

and Chicago & Vicinity Laborers’ District Council Welfare Fund, Chicago & Vicinity Laborers’

District Council Retiree Health and Welfare Fund, and Catherine Wenskus, Administrator of the

Funds (“Funds”), by their attorneys, Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska,

Katherine C. Mosenson and Sara S. Schumann for their Complaint against A & F Sewer Co., Inc.

(“Company”):

                          FACTS COMMON TO ALL COUNTS

       1.      Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and

(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.
       Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 2 of 9 PageID #:2




       2.      Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

       3.      The Chicago Laborers' Funds are multiemployer benefit plans within the meanings

of Sections 3(3) and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and

maintained pursuant to their respective Agreements and Declarations of Trust in accordance with

Section 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct

business within this District.

       4.      Plaintiff Catherine Wenskus is the Administrator of the Laborers' Funds, and has

been duly authorized by the Funds’ Trustees to act on behalf of the Laborers' Funds in the

collection of employer contributions owed to the Funds and to the Construction and General

District Council of Chicago and Vicinity Training Fund, and with respect to the collection by the

Funds of amounts which have been or are required to be withheld from the wages of employees in

payment of Union dues for transmittal to the Construction and General Laborers’ District Council

of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a fiduciary of

the Laborers’ Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

       5.      Defendant Company is an Illinois corporation that did and does conduct business

within this District and was at all times relevant herein an employer within the meaning of Section

3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a) of the LMRA, 29 U.S.C. §185(c).

       6.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The

Union operates and maintains its office within the District. The Union and Company are parties

to a collective bargaining agreements, the most recent of which carrying the terms June 1, 2017

to May 31, 2021 and June 1, 2021 to May 31, 2025. (“Agreement”). (A copy of the “short form”

Agreement entered into between the Union and Company which Agreement adopts and



                                                2
       Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 3 of 9 PageID #:3




incorporates Master Agreements between the Union and various employer associations, and also

binds Company to the Laborers' Funds respective Agreements and Declarations of Trust is attached

hereto as Exhibit A.)

        7.     The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest

Construction Industry Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining

Association Industry Advancement Fund (“MARBA”), the Chicagoland Construction Safety

Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Concrete Contractors Association (“CCA”), the CDCNI/CAWCC Contractors’

Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol

Abuse Program (“CISCO”), the Laborers’ District Council Labor Management Committee

Cooperative (“LDCLMCC”), the Will Grundy Industry Trust Advancement Fund (“WGITA”), the

Illinois Environmental Contractors Association Industry Education Fund (“IECA Fund”), the

Illinois Small Pavers Association Fund (“ISPA”), and the Chicago Area Independent Construction

Association (“CAICA”) to act as an agent in the collection of contributions due to those Funds.

        8.     The Funds’ respective Agreements and Declarations of Trust obligate Company to

make contributions on behalf of its employees covered by the Agreement for pension benefits,

health and welfare benefits, for the training fund and to submit monthly remittance reports in which

Company, inter alia, identifies the employees covered under the Agreement and the amount of

contributions to be remitted to the Funds on behalf of each covered employee. Pursuant to the

terms of the Agreement and the Funds respective Agreements and Declarations of Trust,

contributions which are not submitted in a timely fashion are assessed liquidated damages and

interest.



                                                 3
      Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 4 of 9 PageID #:4




       9.      The Pension, Welfare and Retiree Health and Welfare Declaration of Trust

Agreement documents provide Trustees with the powers to formulate, establish and maintain

collection procedures for collection of contributions and those actions, procedures and polices shall

be binding upon all Contributing Employers.

       10.     The Funds’ Amended and Restated Collection and Audit Policies and Procedures

provides that in the event the Funds files suit against a Contributing Employer, any liquidated

damages incurred by the Contributing Employer after the lawsuit is filed will be assessed

liquidated damages at twenty percent (20%) of the contributions owed. This Collection and Audit

Policies were adopted by the respective Trustees for the Pension, Welfare and Retiree Health and

Welfare Funds and are binding upon the Company.

       11.     The CBA provides that in the event the Trustees refer an account to legal counsel

for collection of delinquent fringe benefit contributions or to compel an audit, the employer shall

be liable for reasonable attorneys, audit costs, interest and filing costs incurred in the collection

process.

       12.     The Funds’ Collection and Audit Policies provides any delinquent contributions

owed by a Contributing Employer shall bear interest in the amount of twelve percent (12%) per

annum, compounded from the due date until the obligation is fully satisfied.

       13.     In addition to fringe benefit reports, the CBA obligates the Company to submit

and pay Dues Reports. The Company is required to deduct from the wages of employees

covered by said contract working dues in the amount of three and three-quarter percent (3.75%)

of gross wages and shall remit monthly to the Union office the sums so deducted.


       14.     The CBA also requires the Company to pay contributions to the Industry Funds.

These contributions are paid as part of the Dues Reports and consist of the Construction &


                                                 4
      Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 5 of 9 PageID #:5




Independent Contractors Association (“CAICA”), Chicago-Area Laborers-Employers

Cooperation and Educational Trust (“LECET”) and the Laborers’ District Council Laborer

Management Cooperation Committee (“LMCC”).


       15.    Dues Reports and contributions are due by the 10th day following the month in

which the work was performed. Dues Reports and contributions which are not submitted in a

timely fashion are assessed liquidated damages at ten percent (10%) of the union dues report

amount.


       16.    Pursuant to agreement, the Funds have been duly designated to serve as collection

agents for the Union in that the Funds have been given the authority to collect from employers

union dues which should have been or have been deducted from the wages of covered

employees.


       17.    The Agreement and the Funds’ respective Agreements and Declarations of Trust

require the Company to submit its books and records to the Funds on demand for an audit to

determine fringe benefit and union dues contribution compliance.




                                           COUNT I

      (Failure To Submit To An Audit To Determine Employee Benefit Contributions

                                         Compliance)

       18.    The Funds re-allege and incorporate the allegations contained in paragraphs 1-17

of this Complaint.

       19.    The Funds, the issued a written audit demand to the Company for the time period

of October 1, 2018 forward. The demand requested that a Company representative contact the


                                               5
       Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 6 of 9 PageID #:6




Fund auditor Bansley & Kiener and schedule a fringe benefit and union dues compliance audit.

The Fund also issued a written audit demand to the Company. The Company ignored the request.

The Company’s failure to produce all requested records deprives the respective Funds of

information needed to administer to the Funds thereby jeopardizing the benefits of the participants

and beneficiaries.

       20.     Under the terms of the Agreement and the Funds’ Agreements and Declarations of

Trust, the Company is liable for the costs of the audit.

       21.     The Company’s actions in failing to submit to an audit violate Section 515 of

ERISA, 29 U.S.C. §1145, and Section 301 of the LMRA. 29 U.S.C. §185 and constitute a breach

of the Agreements and Declarations of Trust.

       22.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the Funds’

respective Trust Agreements, the Company is liable to the Funds for unpaid contributions, as well

as interest and liquidated damages, audit costs and reasonable attorneys’ fees and costs, and such

other legal and equitable relief as the Court deems appropriate.

       WHEREFORE, Plaintiff Funds respectfully request that this Court enter judgment against

Defendant A & F Sewer Co., Inc.:

       a.      ordering Defendant A & F Sewer Co., Inc. to submit all its books and records for

an audit for the period October 1, 2018 forward;

       b.      retaining jurisdiction to enter judgment in a sum certain on amounts revealed as

owing in the audit, if any including unpaid contributions, interest, liquidated damages, audit costs,

and attorneys’ fees and costs;




                                                  6
      Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 7 of 9 PageID #:7




       c.      awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

                                                COUNT II

  (Failure To Submit To An Audit To Determine Union Dues Contribution Compliance)



       23.     The Funds re-allege and incorporate the allegations contained in paragraphs 1-22

of this Complaint.

       24.     Notwithstanding the obligations imposed by the Agreement, the Company has

failed to submit its books and records for an audit to determine union dues contributions

compliance for the period of October 1, 2018 forward, thereby depriving the Union of information.

       25.      Pursuant to the Agreement, the Company is liable to the Funds for the unpaid union

dues, as well as liquidated damages, accumulative liquidated damages, audit costs, reasonable

attorneys’ fees and costs as the Union’s collection agent, and such other legal and equitable relief

as the Court deems appropriate.



       WHEREFORE, Plaintiffs Laborers’ Funds respectfully request that this Court:

       a.      ordering Defendant A & F Sewer Co., Inc. to submit all its books and records for

an audit for the period October 1, 2018 forward;

       b.      retaining jurisdiction to enter judgment in a sum certain on union dues

contribution amounts revealed as owing in the audit, if any including unpaid contributions,

interest, liquidated damages, audit costs, and attorneys’ fees and costs;

       c.      awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.



                                                 7
      Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 8 of 9 PageID #:8




July 26, 2021
                                             Respectfully submitted,

                                             By: /s/ G. Ryan Liska


G. Ryan Liska
Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540




                                         8
Case: 1:21-cv-03942 Document #: 1 Filed: 07/26/21 Page 9 of 9 PageID #:9
